     Case 2:18-cv-02624-MLCF-JCW Document 94 Filed 07/08/19 Page 1 of 1



MINUTE ENTRY
FELDMAN, J.
JULY 8, 2019

 JS-10: 0:47

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


NEAL MORRIS                                                     CIVIL ACTION

VERSUS                                                          NO. 18-2624

NEW ORLEANS CITY                                                SECTION "F"(2)



                                 MOTION HEARING


CASE MANAGER: Cherie Stouder
COURT REPORTER: Toni Tusa
LAW CLERK: Samantha Oppenheim

APPEARANCES:        Bruce W. Hamilton, Katharine Schwartzmann and Ronald Wilson,
                    Counsel for Plaintiff
                    Corwin St. Raymond and Donesia Turner, Counsel for Defendant

Court begins at 2:00 p.m.

Counsel appear for the record.

Plaintiff’s Motion for Summary Judgment (Doc. 82) was argued by counsel and taken
under submission by the Court.

Court adjourned at 2:47 p.m.
